Citation Nr: 1634424	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  12-35 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Whether the Veteran's claim for service connection for a left ear hearing loss disability should be reconsidered based on receipt of relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, and if so, whether the reconsidered claim should be granted. 


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to May 1971 and August 1981 to August 1983.  

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.

The issue of entitlement to service connection for a left ear hearing loss disability is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  Entitlement to service connection for a left ear hearing loss disability was denied in a November 1983 rating decision.

2.  Since the November 1983 rating decision, the RO has obtained relevant official service treatment records that existed and had not been associated with the claims file when VA first decided the claim. 


CONCLUSION OF LAW

The criteria for reconsidering the Veteran's claim for service connection for a left ear hearing loss disability have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Reconsideration

Legal Criteria

Generally, a claim that has been denied in an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c) (West 2014).  

However, if at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met; (ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and(iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim.  See 38 C.F.R. § 3.156(c)(1).

Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  38 C.F.R. § 3.156(c)(2).

Factual Background and Analysis

The Veteran was denied entitlement to service connection for a left ear hearing loss disability in a November 1983 rating decision based on the RO's determination that the evidence failed to show the Veteran's hearing loss was either incurred in or aggravated by military service.  At the time of that decision, the RO specifically indicated only service treatment records (STRs) for the Veteran's August 1981 to August 1983 period of active duty were available for review.  

Since that time, the RO has obtained copies of relevant STRs for the Veteran's initial period of active duty service from July 1967 to May 1971.  The newly obtained records contain audiograms evaluating the Veteran's left ear hearing at entrance, during, and at separation from his initial period of active service.  These audiograms show puretone increases at the 500, 1000, 2000, and 4000 hertz levels from entrance through separation.  Therefore, these previously unobtained STRs are clearly relevant, as they contain probative evidence establishing puretone threshold shifts from entrance into active duty through separation.  


ORDER

The Board having determined that pertinent service department records were received after a prior denial of service connection for a left ear hearing loss disability, reconsideration of the prior denial is granted.  


REMAND

While the Board regrets the delay, additional development is required before the Veteran's claim is decided.  In the course of the Veteran's September 2010 VA audiology examination, he was diagnosed with a hearing loss disability in accordance with 38 C.F.R. § 3.385.  However, the Veteran's STRs show he exhibited a left ear hearing loss disability upon entrance into active duty.  






Specifically, an April 1967 entrance examination shows the pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
55
45
-
65

These reading clearly indicate a left ear hearing loss disability upon entrance into active duty.  However, the Veteran's April 1971 separation examination demonstrates a clear worsening of his left hearing loss.  This examination shows pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
40
60
70
-
70

Nonetheless, the September 2010 examiner appears to have determined the Veteran's left ear hearing loss was not incurred in or aggravated by military service.  In support of her determinations, the examiner initially noted the Veteran's pre-existing hearing loss on entrance, and as such, indicated his current hearing loss was not incurred in service.  However, the examiner then noted the Veteran's puretone threshold changes from entrance through separation, but curiously found these changes were less likely caused by military service.  The examiner did not explain her basis for this determination, but did state she could not determine if "appropriate masking" was utilized during testing.  The Board finds this statement quite insufficient to support her conclusion, given the apparent clear worsening of the Veteran's disability from entrance through separation.  In addition, the examiner wholly failed to discuss the Veteran's conceded military occupational noise exposure as a Machinist Mate and Aircraft Maintenance Technician.  In this respect, the Board notes the Department of the Navy has acknowledged that each of these naval professions has a high probability for exposure to acoustic trauma.   

The Board also briefly notes a series of papers by Sharon Kujawa at the Department of Audiology Massachusetts Eye and Ear Infirmary, which shows that even in the presence of a "fully" recovered temporary threshold shift (TTS), hair cells are damaged.  This study indicates that while people have a finite number of hair cells at any given frequency only a portion of those cells are needed for what we measure as normal hearing, and the remainder could be considered a protective mechanism.  This study also suggests that as people age these hair cells are damaged and if the redundant cells are not there the individual will experience a greater hearing loss.  Until recently, short term exposure was thought to result in a TTS that recovered completely when the individual was sound.  However, the above-noted data/papers cast doubt on the 2006 IOM's previous determination that limited sound exposure in the past is unlikely to result in long term damage.  Based on these divergent studies, the overall complexity of this case, as well as the VA examiner's lack of reasoning to support her September 2010 medical opinion, the Board finds a medical opinion from an Otolaryngologist is necessary prior to the final adjudication of this matter.  

On remand, all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

Accordingly, the case is remanded for the following action:

1.  The RO should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's remaining issue on appeal, to include any more recent treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).


2.  After completion of the above, an addendum medical opinion must be obtained from a VA Otolaryngologist with sufficient experience and expertise to provide an opinion as to the etiology of the Veteran's left ear hearing loss.  The physician must consider the above-noted study by Dr. Sharon Kujawa, as well as the Veteran's puretone threshold shift from entrance in April 1967 through separation from active duty in April 1971.    

In this regard, the physician must state whether any degree of the Veteran's hearing loss at least as likely as not (a 50 percent probability or greater) originated during his period of active service or is otherwise etiologically related to his active service, to specifically include his conceded military noise exposure.  Specifically, the examiner should state whether there is a 50 percent or better probability the Veteran's left ear hearing loss permanently worsened during either of his periods of active duty from July 1967 to May 1971 or August 1981 to August 1983, as a result of military noise exposure.  Another examination of the Veteran must be performed only if deemed necessary by the physician providing the opinion.

The examiner must provide a complete rationale for all proffered opinions.  If the physician is unable to provide any required opinion, he or she should explain why.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any other indicated development.  

4.  Finally, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


